Per Curiam. Appellant, J.B. Whitley, was convicted of theft by receiving during a bench trial on November 19, 1993. He was sentenced on January 10, 1994. Appellant’s counsel, William R. Simpson, Jr., filed a notice of appeal on February 7, 1994. However, the order appealed from in this case, the Order of Suspension or Probation, was not filed until March 24, 1994. Thus, the notice of appeal filed in this case was of no effect. Ark. R. App. P. 4; Woods v. State, 316 Ark. 705, 875 S.W.2d 58 (1994); Kelly v. Kelly, 310 Ark. 244, 835 S.W.2d 869 (1992).  Appellant’s counsel has by motion regrettably admitted error in filing the notice of appeal prematurely. Therefore, we grant the motion for belated appeal and direct that a copy of this opinion be forwarded to the Committee on Professional Conduct.